Case 1:16-cv-24818-JEM Document 186 Entered on FLSD Docket 07/20/2020 Page 1 of 1



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                       Case Number: 16-24818-CIV-MARTINEZ-GOODMAN

  JAMIE BRYANT, et al.,

         Plaintiffs,

  v.

  WAL-MART STORES, INC., et al.,

        Defendants.
  __________________________________/

          ORDER DISMISSING CASE WITH PREJUDICE AND CLOSING CASE

         THIS CAUSE is before the Court upon the parties’ joint stipulation of dismissal with

  prejudice. [ECF No. 185]. Accordingly, it is

         ORDERED AND ADJUDGED that this action is DISMISSED WITH PREJUDICE

  and CLOSED. The Clerk of Court shall DENY AS MOOT any pending motions.

         DONE AND ORDERED in Chambers at Miami, Florida, this 17th day of July, 2020.


                                                  ____________________________________
                                                  JOSE E. MARTINEZ
                                                  UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Goodman
  All Counsel of Record
